Title: To James Madison from William Kelso, 4 September 1812
From: Kelso, William
To: Madison, James


Honerable Sir
September the 4—1812
After my asking your pardon I Will inform you that I have Seen this Day a Large Body of men Seting off from this place to assist the Volunteers that Ware Sent to Detroit after We Hard of General Hulls Conduct We Ware affected With it I feel a Very great ⟨etepthey?⟩ against him So great that I feel as although I Would of thanked god that it had of been my lott to haf been With Hull So that I Could of had the pleasure of takeing his life which I Cairtainly Will Do if ever I have the misfortune of being under Such a Comander Honerable Sir there is one favor Which I Shall ask of you that is if you can arange matters So as to get Hull in posetian I Hope you Will Send him to Kantucky Montgumry County Mount Starling and let me Do With him as I Shall think proper if you Will grant me this I Do not now that I Shall ever troble you again I ask your Pardon for my takeing this liberty With you if you new my feelings As to Hulls Conduct you Could not Hesitate one moment as to granting my Request as to my freedom I have a Small family and low in Surcumstances is the Reason of my Not being in the army at this time I flatter myself that I Shall be With them Next Sp[r]ing at this time We Will not be able to Do any thing unless there can be a rainforcement I think if we could have aboute fifteen thousand men Sent I Should be happy to be one So that We Could Drive them and Kill all of the indians that Ware unfraindly With us is it posable that We are to lye under thee misd⟨emeaning?⟩ Which the are allways makeing in the Westren part of the World Notwiths[t]anding the indians have been killing our Weomen and Children I feel More fraindship for them than I Do for Hull all that We Want in this State is to get orders to march I hope We Will have the Honner of Marching to Detroit With a Sefetiant number of men So that We Can Drive all before us all that I ask is to have the Honner of being a good and faithfull privet as Soon as your Honner Will think proper to give orders for a athe [sic] Reinforcement to asist those that are now on there Way to Detroit I hope it Will not be long before the Will Reach this State it is not in my power to Write or expreess my feelings in full So Remains your Homble Servent and Well Weashing fraind I hope I Shall be a true fraind to the united States until Death I am yours
William Kelso
